Citation Nr: 0806516	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  02-01 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a low sperm count.

3.  Entitlement to service connection for a liver disability.

4.  Entitlement to service connection for a gastrointestinal 
disability.

5.  Entitlement an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2001 and January 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

In January 2005, the veteran testified at a hearing before a 
Decision Review Officer of the RO.  In August 2007, he 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of each hearing is of 
record.

In correspondence received in August 2005, the veteran stated 
that he should receive "retro money" for his service-
connected bladder cancer, perhaps referring to his desire for 
an earlier effective date.  The veteran also asserted in 
November 2006 that he has developed chronic obstructive 
pulmonary disease.  Also, in hearing testimony in August 2007 
the veteran stated that his heart disability was caused by 
his service-connected PTSD.  These matters are not currently 
before the Board and are referred to the RO for appropriate 
action.

The issue of entitlement to a rating in excess of 30 percent 
for PTSD is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

Neither a low sperm count, sinus disability, liver disability 
nor gastrointestinal disability was present in service or 
until years thereafter, and none of these disorders is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  A sinus disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.311 (2007).

2.  A low sperm count was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.311 (2007).

3.  A liver disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.311 
(2007).

4.  A gastrointestinal disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for sinus 
disability, liver disability, gastrointestinal disability and 
a low sperm count.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

With respect to the claims being adjudicated herein, the 
record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in March 2001, prior to its initial adjudication of 
the claims.  A second notice letter was sent in September 
2003.

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

The Board observes that the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities for which 
service connection is sought.  However, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for any of the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any existing 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  The Board acknowledges that the veteran has not 
been afforded a VA examination to determine the etiology of 
any of his claimed disabilities but has determined that no 
such examination is required in response to any of the claims 
because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate any of the claims.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of these claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests an 
endocrinopathy, peptic ulcer disease, or cirrhosis of the 
liver to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that service connection is warranted for 
the disabilities at issue because they were caused by his 
exposure to jet fuel, lead based paint, herbicides, nerve gas 
and/or nuclear ammunition.

The service medical records are negative for evidence of any 
of the disabilities at issue, and there is no post-service 
medical evidence suggesting the presence of any of the 
claimed disabilities until many years after the veteran's 
discharge from service or suggesting that any of the claimed 
disabilities is in any way related to service.  Moreover, 
none of the claimed disabilities is subject to presumptive 
service connection on the basis of exposure to herbicides, 
ionizing radiation, nitrogen, sulfur mustard, or Lewisite.  
See 38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.309, 3.316.  In 
addition, none of the veteran's claimed disabilities is a 
listed radiogenic disease under 38 C.F.R. § 3.311, and the 
veteran has neither submitted nor identified any scientific 
evidence indicating that any of the claimed disabilities can 
be caused by radiation exposure.   

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his active service is limited to the 
statements of the veteran and his spouse.  This is not 
competent evidence of the claimed nexus since laypersons, 
such as the veteran and his spouse, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against these claims.




ORDER

Service connection for a sinus disability is denied.

Service connection for a low sperm count disability is 
denied.

Service connection for a liver disability is denied.

Service connection for a gastrointestinal disability is 
denied.


REMAND

In correspondence submitted November 2006, the veteran wrote 
of PTSD symptomatology that exceeds what is contemplated by 
his currently assigned 30 percent disability rating under 
38 C.F.R. § 4.130 Diagnostic Code 9411.  The Board also 
observes that the veteran was last afforded a VA examination 
to determine the current degree of severity of his PTSD in 
October 2004.  In addition, pertinent VA treatment records 
for the period since November 2005 have not been obtained.

Also, the Board observes that the VCAA notice provided in 
response to the veteran's claim for an increased rating for 
PTSD is not in compliance with the Court's recent decision  
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b), to include the notice specified 
in Dingess/Hartman v. Nicholson, supra, 
and Vazquez-Flores v. Peake, supra.

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any 
records for the period since November 2005 
pertaining to his treatment for PTSD at 
the VA facilities in Long Island and in 
Manhattan.  If it is unable to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to provide the outstanding evidence.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a 
psychiatrist or psychologist to determine 
the current severity of the veteran's 
PTSD.  The claims folders must be made 
available to and be reviewed by the 
examiner, and any indicated studies should 
be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.  The 
examiner should also provide an opinion 
concerning the current degree of social 
and occupational impairment resulting from 
the PTSD, to include whether it renders 
the veteran unemployable.  In addition, 
the examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO or the 
AMC should issue a supplemental statement 
of the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


